1    W. Zev Abramson, Esq. #289387
     wza@abramsonlabor.com
2    Nissim M. Levin, Esq. #306376
     Nissim@abramsonlabor.com
3    Christina Begakis, Esq. #316779
     Christina@abramsonlabor.com
4    ABRAMSON LABOR GROUP
     3580 Wilshire Blvd., Suite 1260
5    Los Angeles, California 90010
     (213) 493-6300 - Telephone
6    (213) 382-4083 - Facsimile

7    Attorneys for Plaintiff,
     LAMONT ANDREWS
8
                                     UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11
     LAMONT ANDREWS, an individual,                Case No.: 2:20-cv-02526-MCE-AC
12
                                               STIPULATION TO CORRECT
                      Plaintiff                CAPTION AND IDENTIFY TRUE
13         vs.                                 NAME OF PARTIES; DISMISSAL
                                               WITHOUT PREJUDICE; AND ORDER
14
     MCLANE COMPANY, INC., a Corporation; THEREON
15   MCLANE        FOODSERVICE,        INC., a
     Corporation; and DOES 1-100, inclusive
16
                      Defendants.
17

18

19

20          Plaintiff Lamont Andrews and Defendants McLane Foodservice, Inc. and McLane
     Company, Inc. (collectively the “Parties”) by and through their counsel of record, hereby
21
     stipulate and agree as follows:
22
            WHEREAS, on November 24, 2020, Plaintiff filed his Complaint in the Superior Court of
23
     California, County of San Joaquin, naming McLane Foodservice, Inc. and McLane Company, Inc
24
     as Defendants;
25
            WHEREAS, on December 22, 2020, the matter was removed to this Court on diversity of
26
     citizenship grounds pursuant to 28 U.S.C. §§ 1332 and 1441.
27
            WHEREAS, on March 9, 2021, the Parties met and conferred and Plaintiff’s employer
28
     was identified as McLane Foodservice, Inc.;
                                                    1
                                        STIPULATION AND ORDER
1           The parties desire to enter into this stipulation to correct the pleadings in Plaintiff’s

2    complaint and identify the true parties in this matter.

3           IT IS HEREBY STIPULATED by and between the parties that the true identity of

4    Plaintiff’s employer and Defendant herein is MCLANE FOODSERVICE, INC.

5           Accordingly the parties request that Defendant MCLANE COMPANY, INC. be
     dismissed without prejudice and the caption and the clerk’s docket be corrected to reflect the true
6
     name of Defendant to be reflected as duly noted herein. Defendant MCLANE FOODSERVICE,
7
     INC. does not waive any defenses by virtue of entering into this stipulation.
8

9
     IT IS SO STIPULATED,
10

11
     DATED: May 10, 2021                                    ABRAMSON LABOR GROUP
12

13
                                                                By: _/s/ Christina Begakis_________
14                                                                 Nissim Levin, Esq.
15                                                                 Christina Begakis, Esq.
                                                                   Attorneys for Plaintiff
16

17
     DATED: May 10, 2021                                    OGLETREE, DEAKINS, NASH,
18

19                                                          SMOAK & STEWART, P.C.

20

21                                                          By: _/s/ Andrew Massara (authorized on
                                                            5/10/21)_____________________________
22                                                                  Danielle Ochs, Esq.
23                                                                  Andrew Massara, Esq.
                                                                    Attorneys for Defendants
24

25

26

27

28

                                                        2
                                        STIPULATION AND ORDER
1                                             ORDER
2           The parties having so stipulated and good cause appearing, Defendant MCLANE
3
     COMPANY, INC. is hereby dismissed without prejudice and the docket shall be corrected to
4
     include the to reflect the true name of Defendant to MCLANE FOODSERVICE, INC.
5
            IT IS SO ORDERED.
6

7    Dated: May 12, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                                     STIPULATION AND ORDER
